Filed 7/24/14 Nuvision Fed. Credit Union v. Beliciu CA2/1
                  NOT TO BE PUBLISHED IN THE OFFICIAL REPORTS
California Rules of Court, rule 8.1115(a), prohibits courts and parties from citing or relying on opinions not certified for
publication or ordered published, except as specified by rule 8.1115(b). This opinion has not been certified for publication
or ordered published for purposes of rule 8.1115.


              IN THE COURT OF APPEAL OF THE STATE OF CALIFORNIA

                                     SECOND APPELLATE DISTRICT

                                                  DIVISION ONE


NUVISION FEDERAL CREDIT UNION,                                       B243887

         Plaintiff and Respondent,                                   (Los Angeles County
                                                                     Super. Ct. No. NC055681)
         v.

GIORGIAN BELICIU et al.,

         Defendants and Appellants.



         APPEAL from a judgment of the Superior Court of Los Angeles, Patrick T.
Madden, Judge. Affirmed.
         Kostadin Peytchev, in pro. per., for Defendant and Appellant.
         Giorgian Beliciu, in pro. per., for Defendant and Appellant.
         Anaya Law Group, Alana B. Anaya and Jonathan A. Malek for Plaintiff and
Respondent.
                                            _____________________
                                           SUMMARY
         Defendants and Appellants Kostadin Peytchev1 and Giorgian Beliciu, in pro. per.,
appeal from a judgment of the superior court after a bench trial in favor of plaintiff and
respondent Nuvision Federal Credit Union. We affirm.


                                        BACKGROUND2
         In 2008, defendant Cynthia Theus3 obtained a vehicle loan from plaintiff and
respondent Nuvision Federal Credit Union to finance her purchase of a used Mercedes
car. Nuvision had a security agreement with Theus that gave Nuvision the right to
repossess the car in the event of a default on the loan.
         On May 17, 2010, Theus had her car towed to appellant Peytchev’s Mercedes
repair shop. Peytchev gave Theus a written estimate of $756 to make the car operable4
and asked for a $50 deposit.5 Theus did not pay the deposit and asked Peytchev for more
time. When Theus came to the repair shop a second time, she again did not pay the
deposit and asked for more time. Peytchev claimed he believed Theus would pay and
ordered the necessary parts to make the repair. Peytchev contacted Theus on May 28,
2010, to pay for the car repairs but Theus said she needed more time. After the end of
May, Theus’s phone number was disconnected and Peytchev stated he was unable to



         1
             Kostadin Peytchev’s last name is listed as Peytch in his appellate brief.
         2
             We state the facts consistent with the applicable standards of review, discussed
below.
         3
             Theus defaulted below and did not appear at trial.
         4
       The estimate was to repair the alternator and the tensioner. The car also had
damage to the bumper and trunk and needed work on the transmission.
         5
         Although Peytchev claimed Theus signed the estimate authorizing repairs, the
trial court did not believe Peytchev’s testimony and found that the signature on the repair
estimate did not match Theus’s signature.

                                                  2
contact her. Theus never returned to the shop for her car and never paid the final billed
amount of $745.50.
       On or about July 6, 2010, Peytchev contacted a lien company to handle the sale of
Theus’s Mercedes. The lien company mailed a notice to Theus and to respondent
Nuvision on July 9, 2010, indicating that a lien sale was scheduled for August 9, 2010.
Nuvision received the notice on July 12, 2010, but did not file a timely opposition to the
sale. According to testimony from a Nuvision’s employee, from July 20 to August 9,
2010, Nuvision contacted Peytchev’s shop six times requesting information about
Theus’s car and for a breakdown of costs to claim the vehicle, speaking to Peytchev as
well as an employee of his shop. In the conversations, Peytchev and his employee asked
Nuvision for $3,100 to claim the car and Nuvision offered $1,250, which Peytchev and
his employee rejected.
       Respondent Beliciu – a car reseller for whom Peytchev had done car repair work
for on prior occasions – saw the notice of the lien sale Peytchev posted at his shop and
asked Peytchev about buying Theus’s Mercedes. Peytchev told Beliciu what he thought
the mechanical issues were with the car and also told Beliciu that he was “getting a few
calls from Nuvision” or “that the credit union was bothering [him] regarding this car.” At
the August 9, 2010 lien sale, Beliciu bid on and purchased Theus’s car for $800. Beliciu
took possession of the car the next day.
       On August 24, 2010, Nuvision filed a complaint against Theus, Peytchev and
various Doe defendants seeking damages, a declaration of the validity of its lien and to
enjoin transfer or sale of the Mercedes or a change in its registration. On November 12,
2010, Nuvision identified Beliciu as one of the Doe defendants. Peytchev and Beliciu
filed cross-complaints against Nuvision.6
       From January 30, 2012 to February 8, 2012, the court conducted an eight-day
bench trial. On June 18, 2012, the trial court issued a statement of decision in favor of
Nuvision. In the statement of decision, the trial court rejected Beliciu’s contention that


       6
           Peytchev’s cross-complaint also named Theus as a cross-defendant.

                                             3
he was a bona fide purchaser of the Mercedes and therefore entitled to keep the vehicle.
Specifically, the trial court stated:
       “Beliciu denied that he had any knowledge before the sale of Nuvision’s interest
in the Subject Vehicle. This testimony is not credible. Beliciu is a convicted felon –
convicted of receiving stolen property. He is experienced in buying and selling used cars
– Beliciu operates a wholesale used car business . . . . This is his occupation. Beliciu
personally knows Peytchev and has done business with him in the past. In addition,
notwithstanding Beliciu’s testimony that he paid Peytchev $800 for the Subject Vehicle,
no canceled check was presented at trial to corroborate this claim.
       “The court finds that based on the evidence adduced from the trial and from the
reasonable inferences from the evidence, Peytchev and Beliciu concocted a scheme for
Beliciu to acquire the Subject Vehicle for either free or for a nominal amount, free of lien
from the legal owner, Nuvision. Moreover, the court finds that before Beliciu
purportedly acquired the Subject Vehicle at the lien sale, Beliciu knew of Nuvision’s
interest in the Subject Vehicle because Peytchev told him. The court finds that the lien
sale was a sham – it was a procedure adopted by Peytchev and Beliciu to permit Beliciu
to acquire from Peytchev a vehicle abandoned by Theus at Peytchev’s Automotive.” The
trial court also found that there was “no credible evidence that Theus authorized the
repair,” stating that it did not believe Peytchev’s testimony that Theus signed the estimate
for repairs and that the court had compared the purported signature of Theus on the repair
estimate with Theus’s signature on another document not under dispute and it was clear
the signatures were not the same.
       Also on June 18, 2012,7 the trial court issued a judgment voiding the transfer and
purported lien sale of the Mercedes to Beliciu and finding Beliciu was “not a bona fide
purchaser” of the car. The judgment was also against Theus for the unpaid balance of the
loan and interest, less the value of the Mercedes which was returned to Nuvision. The
judgment was for Nuvision on Peytchev’s and Beliciu’s cross-complaints and also

       7
        A prior judgment issued on April 23, 2012, was vacated after Peytchev requested
a statement of decision.

                                             4
awarded Nuvision its costs against all defendants and attorney fees against Peytchev
under Civil Code section 3068 and Vehicle Code section 10652.5.
          On July 13, 2012, Peytchev and Beliciu moved for a new trial. The motion was
denied. Peytchev and Beliciu timely appealed.


                                        DISCUSSION
          On appeal, Beliciu and Peytchev filed duplicate briefs arguing that Beliciu was a
bona fide purchaser for value, there was no violation of the lien sale statutes, proper
notice of the lien was given, and the new trial motion was improperly denied as no
substantial evidence supported the trial court’s decision.8 We disagree and affirm.
          In reviewing the sufficiency of the evidence, we consider the evidence in the light
most favorable to the respondent. We accept as true all the evidence and reasonable
inferences that support the trial court’s decision, and resolve every conflict in favor of the
judgment. (Garlock Sealing Techs., LLC v. NAK Sealing Techs. Corp. (2007) 148
Cal.App.4th 937, 951.) “‘“It is not our task to weigh conflicts and disputes in the
evidence; that is the province of the trier of fact. Our authority begins and ends with a
determination as to whether, on the entire record, there is any substantial evidence,
contradicted or uncontradicted, in support of the judgment.”’” (Ibid.) We view the
evidence in the light most favorable to the verdict (Hauter v. Zogarts (1975) 14 Cal.3d
104, 110), and we draw all reasonable inferences in favor of the prevailing party.
(Crawford v. Southern Pacific Co. (1935) 3 Cal.2d 427, 429.) Applying this standard, we
affirm.
          “‘The elements of bona fide purchase are payment of value, in good faith, and
without actual or constructive notice of another’s rights. [Citation.]’ [Citation.] ‘The
absence of notice is an essential requirement in order that one may be regarded as a bona
fide purchaser.’ [Citation.]” (Gates Rubber Co. v. Ulman (1989) 214 Cal.App.3d 356,

          8
        In his opening brief, Peytchev states: “As the issues are identical, this Appellant
Brief by Kostadin Peytch is identical to that submitted by Appellant Giorgian Beliciu.”
Neither Peytchev nor Beliciu filed a reply brief.

                                               5
364.) Here, the trial court did not find to be credible Beliciu’s claim that he was unaware
of Nuvision’s security interest in Theus’s car and credited Peytchev’s statement that he
told Beliciu about Nuvision. We are bound by the trial court’s credibility determinations
and neither reweigh the evidence nor reassess credibility determinations, as “‘[t]he Court
of Appeal is not a second trier of fact . . . .’ [Citation.]” (In re Marriage of Balcof (2006)
141 Cal.App.4th 1509, 1531; Estate of Young (2008) 160 Cal.App.4th 62, 76.)
       In addition, under Business and Professions Code section 9884.9, subdivision (a),
“The automotive repair dealer shall give to the customer a written estimated price for
labor and parts necessary for a specific job. No work shall be done and no charges shall
accrue before authorization to proceed is obtained from the customer.” The trial court
did not believe Peytchev’s claim that Theus signed the written repair estimate, thereby
authorizing him to make the repairs, and concluded, “there is no credible evidence that
Theus authorized the repair.” Again, we do not reweigh the evidence or reassess the trial
court’s credibility determinations.9 (Marriage of Balcof, supra, 141 Cal.App.4th at p.
1531; Estate of Young, supra, 160 Cal.App.4th at p. 76.) “A dealer who fails to comply
with section 9884.9 may not recover under any theory. [Citation.]” (Hibbs v. Allstate
Ins. Co. (2011) 193 Cal.App.4th 809, 817.) Accordingly, we affirm the trial court’s
judgment determining that Beliciu was not a bona fide purchaser and voiding the
purported lien sale and transfer of Theus’s car.10




       9
         We do not agree with appellants’ contention that the trial court’s conclusion that
the signature on the estimate was not Theus’s signature indicated that the trial court
misunderstood the statute’s requirement for authorization as necessitating a signature as
evidence of authorization. Rather, the trial court broadly concluded that there was “no
credible evidence that Theus authorized the repair” and then specifically addressed, and
did not believe, Peytchev’s claim that Theus had authorized the repairs by signing the
estimate.
       10
          Our conclusions above make it unnecessary for us to address appellants’
arguments that the trial court erred in finding the notice of the lien sale was improper or
finding that the lien sale otherwise did not comply with lien statute provisions.

                                              6
                                    DISPOSITION
      The judgment is affirmed. Respondent shall recover its costs on appeal.
      NOT TO BE PUBLISHED.




                                                CHANEY, J.


We concur:



             ROTHSCHILD, P. J.



             MILLER, J.*




      *
          Judge of the Los Angeles Superior Court, assigned by the Chief Justice pursuant
to article VI, section 6 of the California Constitution.

                                            7